Judgment, Supreme Court, Bronx County (Phylis Skloot Bamberger, J.), rendered April 7,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
When defendant suggested, on cross-examination, that his possession of prerecorded buy money, consisting of a $20 bill, could be explained by the theory that he received the bill as "change” from the purported actual seller, this opened the door to evidence, with proper limiting instructions, that defendant possessed 57 additional $20 bills, since such tended to negate defendant’s claim that he obtained the prerecorded bill by mere accident or happenstance (People v Molineux, 168 NY 264, 293). First, the money naturally suggested that defendant was present as a seller, not a buyer. Second, proof that defendant had numerous $20 bills available made it improbable that he used a larger bill to make his purchase and got the prerecorded twenty as change.
In any event, any error in the receipt of this evidence was harmless in view of the overwhelming evidence of guilt. Concur—Sullivan, J. P., Rubin, Ross, Nardelli and Mazzarelli, JJ.